IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


B.S.,                                          : No. 577 MAL 2020
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
S.P.,                                          :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

        AND NOW, this 29th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.